 Case 12-20834       Doc 412      Filed 03/26/19 Entered 03/26/19 14:34:40   Desc Main
                                   Document     Page 1 of 6


JENNIFER SALISBURY (WYOMING BAR NO. 7-5218)
JOHN F. YOUNG (PRO HAC VICE ADMISSION)
MARKUS WILLIAMS YOUNG & ZIMMERMANN LLC
1700 LINCOLN STREET, SUITE 4550
DENVER, COLORADO 80203
TELEPHONE: (303) 830-0800
FACSIMILE: (303) 830-0809
JSALISBURY@MARKUSWILLIAMS.COM
JYOUNG@MARKUSWILLIAMS.COM
Attorneys for Rich Dad Operating Company, LLC,
Pele-Kala Corporation, and BI Capital, LLC

ROBERT A. SHULL (PRO HAC VICE ADMISSION)
MICHAEL R. SCHEURICH (PRO HAC VICE ADMISSION)
BRADLEY A. BURNS (PRO HAC VICE ADMISSION)
AMANDA E. NEWMAN (PRO HAC VICE ADMISSION)
CASANDRA C. MARKOFF (PRO HAC VICE ADMISSION)
DICKINSON WRIGHT PLLC
1850 N. CENTRAL AVENUE, SUITE 1400
PHOENIX, AZ 85004
TELEPHONE: (602) 285-5000
FACSIMILE: (602) 285-5100
RSHULL@DICKINSONWRIGHT.COM
MSCHEURICH@DICKINSONWRIGHT.COM
BBURNS@DICKINSONWRIGHT.COM
ANEWMAN@DICKINSONWRIGHT.COM
CMARKOFF@DICKINSONWRIGHT.COM
Attorneys for Rich Dad Operating Company, LLC,
Pele-Kala Corporation, and BI Capital, LLC

                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF WYOMING

 In re:                                          )
                                                 ) Case No.: 12-20834
 RICH GLOBAL, LLC                                )
                                                 ) Chapter 7
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )




          RDOC’S LISTS OF WITNESSES AND EXHIBITS FOR APRIL 2, 2019 HEARING
    Case 12-20834       Doc 412     Filed 03/26/19 Entered 03/26/19 14:34:40               Desc Main
                                     Document     Page 2 of 6


          Creditor Rich Dad Operating Company, LLC (“RDOC”), pursuant to the Court’s Order

dated March 8, 2019 (Doc. 387), hereby submits its lists of anticipated witnesses and proposed

exhibits for the April 2, 2019 hearing on the Motion to Approve Settlement of Disputes between

the Trustee and Robert Kiyosaki, Kim Kiyosaki, Pele-Kala Corporation, Cashflow Technologies,

Inc., BI Capital, LLC, and Rich Dad Operating Company, LLC (Doc. 336) filed by Trustee Tracy

L. Zubrod.

                          RDOC’s List of Anticipated Hearing Witnesses

          1.     Lynton Kotzin

          2.     Any witness listed by any other party



                            RDOC’s List of Proposed Hearing Exhibits1

          1.     Statement of Facts in Support of Defendants’ Motion for Partial Summary

Judgment re: Breach of Warranty Claims (D. Wyo. Case No. 16cv00217, Docs. 55, 55-1, 55-2)

          2.     Statement of Facts in Support of Defendants’ Motion for Partial Summary

Judgment re: Alter Ego Claim (D. Wyo. Case No. 16cv00217, Doc. 124)

          3.     Statement of Facts in Support of Defendants’ Motion for Partial Summary

Judgment re: Fraudulent Transfer Claims (D. Wyo. Case No. 16cv00217, Doc. 127)

          4.     McGladrey & Pullen, LLP, Consolidated Financial Report of Cashflow

Technologies, Inc. and Related Entities as of December 31, 2008

          5.     Whitney Information Network, Inc., United States Securities and Exchange

Commission Form 10-Q for the quarterly period ended September 30, 2008




1
    Copies of the following are being provided electronically to parties to the hearing.
                                                  1
 Case 12-20834      Doc 412     Filed 03/26/19 Entered 03/26/19 14:34:40             Desc Main
                                 Document     Page 3 of 6


       6.     Whitney Information Network, Inc., United States Securities and Exchange

Commission Form 10-Q for the quarterly period ended December 31, 2008

       7.     Tigrent Inc., United States Securities and Exchange Commission Form 10-Q for

the quarterly period ended June 30, 2010

       8.     Tigrent Inc., United States Securities and Exchange Commission Form 10-Q for

the quarterly period ended September 30, 2010


       Dated: March 26, 2019               Respectfully submitted,

                                           MARKUS WILLIAMS YOUNG
                                            & ZIMMERMANN LLC


                                           By:     /s/ John F. Young
                                           JENNIFER SALISBURY (WYOMING BAR NO. 7-5218)
                                           JOHN F. YOUNG (PRO HAC VICE ADMISSION)
                                           1700 LINCOLN STREET, SUITE 4550
                                           DENVER, COLORADO 80203
                                           TELEPHONE: (303) 830-0800
                                           FACSIMILE: (303) 830-0809
                                           JSALISBURY@MARKUSWILLIAMS.COM
                                           JYOUNG@MARKUSWILLIAMS.COM
                                           Attorneys for Rich Dad Operating Company, LLC, Pele-Kala
                                           Corporation, and BI Capital, LLC

                                           and




                                                2
Case 12-20834   Doc 412   Filed 03/26/19 Entered 03/26/19 14:34:40           Desc Main
                           Document     Page 4 of 6


                                   DICKINSON WRIGHT PLLC

                                   By:     /s/ Amanda E. Newman
                                   ROBERT A. SHULL (PRO HAC VICE ADMISSION)
                                   MICHAEL R. SCHEURICH (PRO HAC VICE
                                   ADMISSION)
                                   BRADLEY A. BURNS (PRO HAC VICE ADMISSION)
                                   AMANDA E. NEWMAN (PRO HAC VICE ADMISSION)
                                   CASANDRA C. MARKOFF (PRO HAC VICE
                                   ADMISSION)
                                   1850 N. CENTRAL AVENUE, SUITE 1400
                                   PHOENIX, AZ 85004
                                   TELEPHONE: (602) 285-5000
                                   FACSIMILE: (602) 285-5100
                                   RSHULL@DICKINSONWRIGHT.COM
                                   MSCHEURICH@DICKINSONWRIGHT.COM
                                   BBURNS@DICKINSONWRIGHT.COM
                                   ANEWMAN@DICKINSONWRIGHT.COM
                                   CMARKOFF@DICKINSONWRIGHT.COM
                                   Attorneys for Rich Dad Operating Company, LLC, Pele-Kala
                                   Corporation, and BI Capital, LLC




                                      3
 Case 12-20834      Doc 412        Filed 03/26/19 Entered 03/26/19 14:34:40          Desc Main
                                    Document     Page 5 of 6


                                   CERTIFICATE OF SERVICE

        The undersigned certifies that on March 26, 2019, I served by prepaid first-class mail a
copy of the attached document on all parties against whom relief is sought and those otherwise
entitled to service pursuant to the FED. R. BANKR. P. and the Wyoming LBR at the following
addresses:

  Philip A. Pearlman                               Ronald L. Fano
  Spencer Fane LLP                                 Spencer Fane LLP
  1700 Lincoln Street, Suite 2000                  1700 Lincoln Street, Suite 2000
  Denver, CO 80203                                 Denver, CO 80203

  Jamie N. Cotter                                  James R. Belcher, Esq.
  Spencer Fane LLP                                 Crowley Fleck PLLP
  1700 Lincoln Street, Suite 2000                  152 N. Durbin St., Ste. 220
  Denver, CO 80203                                 Casper, WY 82601

  Steven N. Berger                                 Ethan J. Birnberg
  Engelman Berger, P.C.                            Ballard Spahr LLP
  3636 N. Central Ave., Ste. 700                   1225 17th St., Ste. 2300
  Phoenix, AZ 85012-1936                           Denver, CO 80202-5596

  Edwin G. Schallert, Esq.                         Jenny M.F. Fujii
  Debevoise & Plimpton LLP                         Kutner Brinen Garber PC
  919 Third Ave.                                   1660 Lincoln St., Ste. 1650
  New York, NY 100                                 Denver, CO 80264-9911

  Mark E. Macy                                     Lee M. Kutner
  Macy Law Office, P.C.                            Kutner Brinen Garber PC
  217 W. 18th St.                                  1660 Lincoln St., Ste. 1650
  Cheyenne, WY 82001-4413                          Denver, CO 80264-9911

  Tracy L. Zubrod                                  US Trustee
  219 E. 18th St.                                  308 West 21st Street, 2nd Floor
  Cheyenne, WY 82001-4507                          Cheyenne, WY 82001-3669

  Jonathan Harris, Esq.                            Timothy Woznick, Esq.
  Harris, St. Laurent & Chaudhry LLP               Crowley Fleck PLLP
  40 Wall St., 53rd Fl.                            237 Storey Blvd., Ste. 110
  New York, NY 10005                               Cheyenne, WY 82009

  Plate Investments Limited                        Plate Investments Limited
  c/o Sandra Stern, Esq.                           c/o Sandra Stern, Esq.
  Nordquist & Stern PLLC                           Nordquist & Stern PLLC
  330 Madison Ave., 6th Floor                      43 West 43rd St., Ste. 125
  New York, NY 10017                               New York, NY 10036
                                               4
Case 12-20834     Doc 412    Filed 03/26/19 Entered 03/26/19 14:34:40      Desc Main
                              Document     Page 6 of 6




William Zanker, President                     William Zanker, President
Learning Annex Holdings LLC                   Benson Acquisition, LLC
888c Eight Ave., #139                         888c Eight Ave., #139
New York, NY 10019                            New York, NY 10019

William Zanker, President                     Production Resource Group, LLC
The Learning Annex, L.P.                      c/o Jeffrey Boldt, Esq.
888c Eight Ave., #139                         The Kuker Group LLP
New York, NY 10019                            508 E. Eighteenth St.
                                              Cheyenne, WY 82001
Andrew L. Hyams, Esq.
Kerstein, Coren & Lichtenstein LLP            Production Resource Group, LLC
60 Walnut St., #400                           c/o Overstreet, Homar & Kuker
Wellesley, MA 02481                           508 E. 18th St.
                                              Cheyenne, WY 82001

Michael Schaper, Esq.                         Production Resource Group, LLC
Debevoise & Plimpton LLP                      c/o Neil G. Marantz, Esq.
919 Third Ave.                                The Marantz Law Firm
New York, NY 10022                            150 Theodore Fremd Ave., Ste. A-14
                                              Rye, NY 10580

Jeffrey M. Boldt                              Robert K. Dakis
Overstreet Homar & Kuker                      Morrison Cohen LLP
508 East Eighteenth Street                    909 Third Avenue
Cheyenne, WY 82001                            New York, NY 10022-4784

Joseph T. Moldovan                            Megan K. Bannigan
Morrison Cohen LLP                            Debevoise & Plimpton LLP
909 Third Avenue                              919 Third Ave.
New York, NY 10022-4784                       New York, NY 10022

Henry F. Bailey, Jr.                          Dale W. Cottam
Bailey Stock Harmon Cottam Lopez LLP          Bailey Stock Harmon Cottam Lopez LLP
221 E. 21st St.                               221 E. 21st St.
P.O. Box 1557                                 P.O. Box 1557
Cheyenne, WY 82003-1557                       Cheyenne, WY 82003-1557

Theodore J. Hartl
Ballard Spahr LLP
1225 17th St., Ste. 2300
Denver, CO 80202-5596
                                              /s/ Serina R. Schaefer
                                             Serina R. Schaefer, Legal Assistant for
                                             Markus Williams Young & Hunsicker LLC
                                         5
